Exhibit 99.1 GRUBHUB REPORTS RECORD FOURTH QUARTER AND FULL YEAR 2016 RESULTS Grubhub generates 38% revenue growth in the fourth quarter CHICAGO, Feb. 8, 2017 – Grubhub Inc. (NYSE: GRUB), the nation’s leading takeout marketplace, today announced financial results for the quarter and year ended Dec. 31, 2016. Orders grew 21% year-over-year, and the Company posted quarterly revenues of $137.5 million, which is a 38% year-over-year increase from $100.0 million in the fourth quarter of 2015. “Grubhub had a transformative year in 2016. We dramatically improved our product and reaccelerated order growth. Fueled by data-driven product enhancements, substantial strides in delivery, and a refreshed marketing approach, we exited the year growing DAGs faster than we did a year ago,” said Matt Maloney, Grubhub CEO. “With Grubhub delivery now in roughly 70 markets across the country and a significantly improved restaurant network, we enter 2017 well positioned to press our market leading advantage and give Grubhub growth momentum for years to come.” Fourth Quarter and Full Year 2016 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months and year ended Dec. 31, 2016, as compared to the same periods in 2015. Fourth Quarter Financial Highlights • Revenues: $137.5 million, a 38% year-over-year increase from $100.0 million in the fourth quarter of 2015. • Net Income: $13.6 million, or $0.16 per diluted share, a 21% year-over-year increase from $11.3 million, or $0.13 per diluted share, in the fourth quarter of 2015. • Non-GAAP Adjusted EBITDA: $39.2 million, a 46% year-over-year increase from $26.8 million in the fourth quarter of 2015. • Non-GAAP Net Income: $19.8 million, or $0.23 per diluted share, a 19% year-over-year increase from $16.7 million, or $0.19 per diluted share, in the fourth quarter of 2015. Fourth Quarter Key Business Metrics Highlights • Active Diners were 8.17 million, a 21% year-over-year increase from 6.75 million Active Diners in the fourth quarter of 2015. • Daily Average Grubs were 292,500, a 21% year-over-year increase from 241,800 Daily Average Grubs in the fourth quarter of 2015. • Gross Food Sales were $818 million, a 27% year-over-year increase from $643 million in the fourth quarter of 2015. Full Year Financial Highlights • Revenues: $493.3 million, a 36% year-over-year increase from $361.8 million in 2015. • Net Income: $49.6 million, or $0.58 per diluted share, a 30% year-over-year increase from $38.1 million, or $0.44 per diluted share, in 2015. • Non-GAAP Adjusted EBITDA: $144.6 million, a 38% year-over-year increase from $105.0 million in 2015. • Non-GAAP Net Income: $76.6 million, or $0.89 per diluted share, a 32% year-over-year increase from $58.1 million, or $0.68 per diluted share. Full Year Key Business Metrics Highlights • Active Diners were 8.17 million, a 21% year-over-year increase from 6.75 million Active Diners in 2015. • Daily Average Grubs were 274,800, a 21% year-over-year increasefrom 227,100 Daily Average Grubs in 2015. • Gross Food Sales were $3.0 billion, a 27% year-over-year increase from $2.4 billion in 2015. “Our rapid scaling in delivery combined with our substantial incremental margins helped Grubhub post record profits in 2016. Adjusted EBITDA grew 38% for the year, with Adjusted EBITDA per order growing 14% to $1.44 per order in 2016 from $1.27 the prior year,” said Adam DeWitt, Grubhub CFO. “Throughout 2016 and into this year, we’ve been adding the highest quality restaurants in all of our markets to our vastly improved diner platform. We believe this formula will support us in driving growth across our network, while our scale will help us generate more cash flow per order over time.” First Quarter and Full Year 2017 Guidance Based on information available as of Feb. 8, 2017, the Company is providing the following financial guidance for the first quarter and full year of 2017: First Quarter 2017 Full Year 2017 (in millions) Expected Revenue range $148 - $156 $620 - $660 Expected Adjusted EBITDA range $37 - $42 $165 - $190 Fourth Quarter 2017 Financial Results Conference Call
